This case is before us following a series of appeals by the defendant challenging a citation for a motor vehicle infraction (speeding). After a clerk-magistrate and a District Court judge each found the defendant responsible for the infraction, he appealed to the Appellate Division of the District Court, which affirmed the judge's finding of responsible. We affirm.
The defendant puts forward his arguments before us without the necessary record support. To properly appeal from a decision of the Appellate Division of the District Court, an appellant is bound by the Massachusetts Rules of Appellate Procedure. The burden is on the appellant to "ensure that an adequate record exists for an appellate court to evaluate his claims." Commonwealth v. Woods, 419 Mass. 366, 371 (1995).
Here the defendant has not provided this court with any transcripts of his hearings in the District Court. Without an adequate record to support his claims of error, we cannot conduct an informed review of the decisions below. See Buddy's Inc. v. Saugus, 62 Mass. App. Ct. 256, 264 (2004). Accordingly, the decision and order of the Appellate Division is affirmed.
So ordered.
Affirmed.